Citation Nr: 0638921	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-19 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
April 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts which denied service connection for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
these claims.

2.  Bilateral hearing loss was not manifested during the 
veteran's active service and a current hearing loss 
disability has not been etiologically related to service.

3.  Bilateral tinnitus was not manifested during the 
veteran's active service and a current tinnitus disability 
has not been etiologically related to service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service, nor may a sensorineural 
hearing loss be so presumed.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1154, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2006).

2.  The veteran's bilateral tinnitus was not incurred in or 
aggravated by active service, nor may bilateral tinnitus be 
so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  By way 
of a letter dated in September 2002, which predated the RO's 
initial rating decision in December 2002, the RO advised the 
veteran of what evidence, if any, was necessary to establish 
his claim of entitlement to service connection for hearing 
loss and indicated which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The RO 
obtained the veteran's service records and associated them 
with his claims file.  The RO also requested the veteran to 
submit any medical evidence that would assist in 
substantiating his claim for entitlement.  The veteran has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained.   

Therefore, the Board finds that the RO's notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because these claims are being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claims.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

Bilateral Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection for certain diseases, such as organic 
diseases of the nervous system including sensorineural 
hearing loss, may be also be established on a presumptive 
basis by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2006).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

In written statements, the veteran asserted his present 
hearing loss and tinnitus were incurred as a result of being 
struck on the left side of his head in service.  

Service medical records include the enlistment physical 
examination which reported a 15/15 whispered voice hearing 
test in both ears.  In January 1959, the veteran sustained a 
laceration of the right, supra-orbital area during a robbery 
and resulted in a period of unconsciousness for an 
undetermined length of time.  He was hospitalized and the 
right supra-orbital laceration was sutured under topical 
anesthesia.  Skull x-rays were negative for fracture and upon 
discharge the veteran was mentally clear, asymptomatic, and 
showed no residual central nervous system damage.  In January 
1960, the veteran was treated after being struck by another 
serviceman which resulted in a laceration to the left upper 
lip and a nose contusion.  The wound was sutured and the 
veteran was returned to duty.  Service medical records show 
the veteran denied a history of hearing loss at the time of 
his April 1960 separation examination and whispered voice 
testing was 15/15 in the report.  

Post-service medical records include VA outpatient treatment 
records and VA examination reports.  On VA examination in 
August 1986, the veteran complained of ringing in the left 
ear but not hearing loss.  The veteran underwent neurological 
evaluation in which he reported a post-service fracture of 
the clavicle from falling off a roof, which resulted in 
hospitalization for a 15-day period, during which he was 
unconscious for a 10 day period.  In September 1986, 
audiological testing was completed and the diagnosis was high 
tone deafness in the left ear.  The examiner provided no 
etiology opinion with regard to the left ear hearing loss or 
the complaints of ringing in the left ear.

VA examination reports dated in December 1987 and January 
1990 reflect the veteran's complaints of headache symptoms 
that included dizziness, lightheadedness, and sweats, but no 
tinnitus or hearing loss.  

On VA July 1994 examination for diseases of the brain, the 
examiner noted a history of a left-sided hearing loss and 
constant, left-sided tinnitus since the veteran's head injury 
in 1968.  

Thereafter, no mention of a hearing loss or tinnitus was 
noted until 2002.  The VA outpatient medical records dated 
through 2004 reflect treatment for headaches, seizures, and 
other conditions, such as deviated septum and coronary artery 
disease, but do not reveal any diagnosis or subjective 
complaints of hearing loss or tinnitus.  

On VA examination in August 2002, the veteran reported having 
immediate tinnitus following a blow to the left side of his 
head in service.  He denied having any significant in-service 
noise exposure.  He also denied any post-service noise 
exposure and indicated a gradual decline in his hearing 
"over a number of years."  The diagnosis was bilateral 
tinnitus, constant, and moderate in severity with bilateral 
sensorineural hearing loss, that was worse in the left ear.  
The VA examiner offered no opinion with regard to the 
etiology of the veteran's diagnosed bilateral hearing loss or 
bilateral tinnitus.  

Upon a careful review of the record, the Board finds the 
veteran's present bilateral hearing loss and tinnitus were 
not incurred as a result of any injury during active service. 
In this regard, the veteran's service records contain no 
findings or a diagnosis of hearing loss while in service and 
the veteran's separation examination report reflects normal 
hearing on whispered voice test.  While the veteran was 
diagnosed with left ear deafness and he complained of ringing 
in the left ear on VA examination in 1986, he was not 
diagnosed with tinnitus, and both findings occurred more than 
20 years following his discharge from active duty service.  
Further, the earliest diagnosis of bilateral hearing loss and 
bilateral tinnitus was made in 2002, more than 40 years 
following discharge from active duty service.  

Further, the veteran has reported that his hearing loss is 
not related to any in-service noise exposure but rather 
developed gradually over the years.  With regard to his 
bilateral tinnitus condition, the veteran claims he had 
immediate tinnitus after being struck on the left side of the 
head in service in 1960.  However, the injury was actually to 
the left upper lip and nose, and the veteran returned to 
duty.  No complaints regarding hearing loss or tinnitus were 
recorded at that time.  The Board notes that there is no 
evidence of any complaints of tinnitus in the service medical 
records, nor is there any evidence of a continuity of 
tinnitus since his discharge from active duty service.  The 
veteran reported having ringing in the left ear on VA 
examination in 1986, however, as noted above, this condition 
was reported several years following separation from active 
duty service.  

Although the veteran has stated his bilateral hearing loss 
and tinnitus are related to in-service injuries, the record 
does not contain any evidence of these conditions.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required. Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a hearing 
condition has not been met.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for bilateral tinnitus is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


